Title: Thomas Jefferson to William Eustis, 25 January 1812
From: Jefferson, Thomas,DuVal, John P.
To: Eustis, William


          
                  Dear Sir 
                   
                     Monticello 
                     Jan. 25. 12.
            I reject a multitude of applications for recommendations to office, but now and then a case occurs which cannot be declined. the inclosed letter is from a friend of my youthful days, & one of our most worthy citizens. of the son I know little, but if like his father he should be a good man. the father seems to speak of him with the candor for which he is remarkeable. mr Duval having staid with me one evening has given me an opportunity of observing that he is sensible and gentlemanly. the father speaks of a captaincy. but the son is of a very juvenile appearance
			 & slender form to head a company. however he will present himself & you will judge. accept the assurance of my great esteem & respect
          
            Th:
            Jefferson
        